EXECUTION COPY THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), AND ARE PROPOSED TO BE ISSUED IN RELIANCE UPON THE SAFE HARBOR PROVIDED BY REGULATION S PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT. SECURITIES PURCHASE AGREEMENT by and among CHINDEX INTERNATIONAL, INC. as the Company AND MAGENTA MAGIC LIMITED as the Purchaser Dated:November7, 2007 This Securities Purchase Agreement (this “Agreement”) is dated as of November 7, 2007, by and between CHINDEX INTERNATIONAL, INC., a company organized and existing under the laws of the State of Delaware of the United States (the “Company”) and MAGENTA MAGIC LIMITED, a company organized and existing under the laws of the British Virgin Islands and wholly-owned, directly or indirectly, by JPMorgan Chase & Co (the “Purchaser”). WHEREAS, the Company proposes to issue, and the Purchaser proposes to purchase, US$10,000,000 Tranche A Shares (as defined below), US$25,000,000 Tranche B Notes (as defined below) and US$15,000,000 Tranche C Notes (as defined below) of the Company upon the terms and subject to the conditions of this Agreement. NOW, THEREFORE, in consideration of the mutual covenants and promises contained herein and for other good and valuable consideration the receipt and adequacy of which are hereby acknowledged, the parties hereto agree as follows: 1.Definitions For all purposes of this Agreement, except as otherwise expressly provided or unless the context otherwise requires the following terms shall have the meanings set forth below.Defined terms used but not otherwise defined herein shall have the meanings given to such terms in the other sections of this Agreement. “2005IFC Facility” mans the credit facility extended by the International Finance Corporation to the Company in the amount of RMB64,880,000 on August 31, 2005, as amended to the date hereof. “Act” means the Securities Act of 1933, as amended. “Affiliate” of any specified Person means: (a) any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person, or (b) any other Person who is a director or executive officer of: (1) such specified Person, (2) any Subsidiary of such specified Person, or (3) any Person described in clause (a) above. For the purposes of this definition, “control” when used with respect to any Person, means the direct or indirect ownership of in excess of 50% of the equity interests in such Person or thepower to direct or influence the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms “controlling” and “controlled” have meanings correlative to the foregoing. “Agreement” has the meaning given in the recitals. “Amended Rights Agreement” means the Rights Agreement dated June 4, 2007 as amended on November 4, 2007, in the form attached hereto as Exhibit D. Purchase Agreement 1 “Applicable Law” means, with respect to any Person or any property, any statute, rule, regulation, law or ordinance, or any judgment, decree or order applicable to such Person or such property. “Business Day” means a day other than Saturday, Sunday or any day on which banks located in New York and Hong Kong are authorized or obligated to close. “Charter Documents” mean, with respect to a Person, its articles of incorporation, certificate of incorporation, by-laws, joint venture agreement or shareholder agreement (if applicable), or other organizational documents of such Person. “Clinics” means Beijing United Family Jianguomen Clinic, Inc. (“北京和睦家建国门诊所有限公司” in Chinese), Beijing United Family Clinic, Inc. (“北京市和睦家诊所有限责任公司” in Chinese), Shanghai United Family Clinic, Inc. (“上海和美家诊所有限公司” in Chinese). “Closing” has the meaning given in Section 4. “Closing Date” has the meaning given in Section 4. “Commission” means the U.S. Securities and Exchange Commission. “Common Stock” means shares of common stock of the Company, par value $0.01 per share, divided into class A common stock (“Class A”) and class B common stock (“Class B”) respectively. “Company” has the meaning given in the recitals. “Conversion Shares” means shares of Class A Common Stock issuable upon the conversion of the Notes. “Corporate Agreements”means the agreements listed in Schedule 1 hereto entered into by the Group Companies and the Clinics. “Disclosure Schedule” has the meaning given in Section 5. “Environmental Laws” shall mean all federal, national, state, regional and local laws, statutes, ordinances and regulations, in each case as amended or supplemented from time to time, and any judicial or administrative interpretation thereof, including orders, consent decrees or judgments relating to the regulation and protection of human health, safety, the environment and natural resources. “Escrow Agent” means Hughes Hubbard & Reed LLP (Attention Gary J. Simon) or such other agent or representative as the parties may mutually agree that, for purposes of Section 4 of this Agreement, shall hold in escrow the Tranche C Notes. “Exchange Act” means the Securities Exchange Act of 1934, as amended. “FCPA” has the meaning given in Section 5(aa). “GAAP” means United States generally accepted accounting principles applied on a consistent basis during periods involved. Purchase Agreement 2 “Governmental Authority” means any federal, state, national, provincial, local or other governmental authority, governmental or regulatory agency or body, court, arbitrator or self-regulatory organization of applicable jurisdictions. “Group Companies” means Beijing Chindex Hospital Management Consulting Co., Ltd. (“北京美中互利医院管理咨询有限公司” in Chinese), Beijing United Family Health Center (“北京和睦家妇婴医疗保健中心” in Chinese), Shanghai United Family Hospital, Inc. (“上海和睦家医院有限公司” in Chinese), Chindex Holdings International Trade (Tianjin) Co., Ltd. (“清达互利国际贸易（天津）有限公司” in Chinese), Chindex Shanghai International Trading Company, Ltd. (“谦达国际贸易（上海）有限公司” in Chinese), Chindex (Beijing) International Trading Co., Ltd. (“美中互利（北京）国际贸易有限公司” in Chinese), the Clinics, the Company, and the Company’s other existing and future, direct and indirect, Subsidiaries. “Indebtedness” has the meaning given in Section 5(q). “Hazardous Substance” has the meaning given in Section 5(v). “Intellectual Property Rights” has the meaning given in Section 5(w). “Investor Rights Agreement” means the investor rights agreement dated November 7, 2007 by and among the Company and the Purchaser, in the form attached hereto as
